  1   Michael A. Jones, State Bar #27311
      Cody D. Vandewerker, State Bar #33385
  2   ALLEN BARNES & JONES, PLC
      1850 N. Central Ave., Suite 1150
  3   Phoenix, Arizona 85004
      Ofc: (602) 256-6000
  4   Fax: (602) 252-4712
      Email: mjones@allenbarneslaw.com
  5          cvandewerker@allenbarneslaw.com

  6   Attorneys for the City of Los Angeles

  7                               UNITED STATES BANKRUPTCY COURT

  8                                          DISTRICT OF ARIZONA

  9   In re:                                               Chapter 11

 10   ARDENT CYBER SOLUTIONS, LLC fka                      Case No. 2:20-bk-06722-PS
      AVENTADOR UTILITY SOLUTIONS
 11   LLC,                                                 MOTION FOR JOINT ADMINISTRATION
                                                           AND USE OF CONSOLIDATED CAPTION
 12                    Debtor.
                                                            Re: Ardent Cyber Solutions, LLC fka
 13                                                             Aventador Utility Solutions, LLC
                                                                Case No. 2:20-bk-06722-PS
 14
                                                                   Paul Oliva Paradis
 15                                                                Case No. 2:20-bk-06724-MCW
 16            Pursuant to Fed. R. Bankr. P. 1015(b)1 and LBR 1015-1, the City of Los Angeles,
 17   including by and through its Department of Water and Power (collectively, the “City”), creditor
 18   in the above-referenced Chapter 11 cases of Ardent Cyber Solutions, LLC f.k.a. Aventador
 19   Utility Solutions, LLC (Case No. 2:20-bk-06722-PS) and Paul Olivia Paradis (Case No. 2:20-
 20   bk-06724-MCW) (together, the “Cases”), hereby requests entry of an order authorizing and
 21   directing joint administration of the Cases and the use of a consolidated caption.                      Joint
 22   administration and transfer of the assignment of the Cases is appropriate under the
 23   circumstances to ensure that the Cases move forward together to reduce administrative expenses
 24   and protect the bankruptcy estates for the benefit of creditors. A form of order is attached
 25   hereto as Exhibit A. This Motion is supported by the following Memorandum of Points and
 26   Authorities.
 27

 28   1
       Unless otherwise indicated, all Chapter, Section, and Rule references are to the Bankruptcy Code (“Code”), 11
      U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure 1001-9037 (“Rules” and each a “Rule”).
     {00241727 2}
Case 2:20-bk-06722-PS          Doc 30 Filed 07/13/20 Entered 07/13/20 18:20:41                       Desc
                                Main Document    Page 1 of 9
  1                       MEMORANDUM OF POINTS AND AUTHORITIES

  2   I.     JURISDICTION AND VENUE

  3          1.       On June 3, 2020, Ardent Cyber Solutions, LLC f.k.a. Aventador Utility

  4   Solutions, LLC (“Ardent”) and Paul Oliva Paradis (“Paradis,” and together, the “Debtors”)

  5   each filed voluntary petitions for relief under Chapter 11—notably, with Ardent filing its

  6   bankruptcy petition first. The Debtors are presently debtors-in-possession in accordance with

  7   Code §§ 1107 and 1108.

  8          2.       The City is an unsecured creditor in both Ardent and Mr. Paradis’ Chapter 11

  9   Cases. In that regard, the City holds claims against Ardent and Mr. Paradis based on, among

 10   other things: California Government Code section 1090, et seq.; the California False Claims

 11   Act; and indemnification rights granted to the City. Therefore, the City has standing to pursue

 12   this Motion. See Rule 1015.

 13          3.       This Court has jurisdiction under 28 U.S.C. §§ 157 and 1334. This Motion is a

 14   core proceeding related to the administration of the bankruptcy estates under 28 U.S.C. §

 15   157(b)(2)(A).

 16          4.       The statutory predicate for the relief requested in this Motion is Code § 105(a)

 17   and Rule 1015.

 18   II.    FACTUAL BACKGROUND

 19          5.       Mr. Paradis is Ardent’s sole member and manager. 2:20-bk-06724-MCW Dkt.

 20   No. 1, at 20 (Schedule A/B listing Mr. Paradis as Ardent’s 100% owner); 2:20-bk-06722-PS, at

 21   1 (Official Form 202 signed by Mr. Paradis in his capacity as “Managing Member” of Ardent).

 22          6.       Mr. Paradis filed his bankruptcy case as a small business Subchapter V Chapter

 23   11 on the basis of his individual liability for Ardent’s debts. The Bankruptcy Schedules filed in

 24   both Cases reflect significant shared debt owed by Mr. Paradis and Ardent. See 2:20-bk-06722-

 25   PS Dkt. No. 17, 9-11 (Schedules E/F); 2:20-bk-06724 Dkt. No. 1, 8-13 (Schedules E/F).

 26          7.       In addition to a common nucleus of unsecured creditors, the Debtors both

 27   allegedly hold litigation claims against the City arising from the same set of facts between the

 28

     {00241727 2}
Case 2:20-bk-06722-PS                         -2-
                             Doc 30 Filed 07/13/20  Entered 07/13/20 18:20:41             Desc
                              Main Document     Page 2 of 9
  1   parties. See 2:20-bk-06722-PS Dkt. No. 17, 4 (Schedules A/B); 2:20-bk-06724 Dkt. No. 1, 22

  2   (Schedules A/B).

  3          8.      On July 7, 2020, the Debtors conducted their Code § 341 meetings of creditors.

  4   During each of the Debtors’ respective 341 meetings, Mr. Paradis refused to answer any

  5   questions related to Ardent’s operations, assets, or debts prior to 2019.

  6          9.      Continued 341 meetings are scheduled in both Cases for July 30, 2020, and Mr.

  7   Paradis has not agreed that he will testify on behalf of himself and Ardent to events involving

  8   Ardent prior to 2019. Without resolution of this issue, it is likely that the Courts in each of the

  9   Cases will need to issue rulings related to Mr. Paradis’ refusal to testify.

 10          10.     On July 7, 2020, the Court conducted Ardent’s initial status conference. At the

 11   status conference, Ardent represented that: (1) it is not operating; and (2) Ardent intends to file

 12   a liquidating plan to pursue two alleged unpaid receivables purportedly owed by the City (the

 13   City disputes any amount is owed).

 14          11.     The initial status conference in Mr. Paradis’ case is scheduled to occur before

 15   Judge Wanslee tomorrow (July 14, 2020) at 10:30 a.m.

 16          12.     The Court in Mr. Paradis’ bankruptcy case has only issued orders granting

 17   applications to employ, and Mr. Paradis did not file any “first day” motions.

 18   III.   LEGAL DISCUSSION

 19          The City respectfully seeks entry of an order authorizing and directing joint

 20   administration of the Cases and use of a consolidated caption.           Bankruptcy Rule 1015(b)

 21   authorizes courts to jointly administer affiliated bankruptcy cases and provides in relevant part:

 22                  If a joint petition or two or more petitions are pending in the same court by
                     or against . . a debtor and an affiliate, the court may order a joint
 23                  administration of the estates.

 24   And, under the Code, the term “affiliate” means, in relevant part: an “entity that directly or
 25   indirectly owns, controls, or holds with power to vote, 20 percent or more of the outstanding
 26   voting securities of the debtor.” 11 U.S.C. § 101(2). Joint administration of bankruptcy cases
 27   “is designed to promote administrative convenience and cost efficiencies by avoiding the
 28   duplication of effort, which results when cases involving related debtors proceed entirely

     {00241727 2}
Case 2:20-bk-06722-PS                         -3-
                             Doc 30 Filed 07/13/20  Entered 07/13/20 18:20:41               Desc
                              Main Document     Page 3 of 9
  1   separately.” William L. Norton, Jr., Norton Bankruptcy Law and Practice 3d §21:1, Joint

  2   Administration (Code §301) (January 2012).

  3           As Ardent’s sole owner and manager, it is beyond dispute that Mr. Paradis is Ardent’s

  4   affiliate. It is also beyond legitimate dispute that for judicial efficiency and the efficiency of all

  5   parties, the Cases should be jointly administered. Joint administration will eliminate duplicative

  6   notices, applications, and orders, thereby saving considerable time and expense. Moreover, the

  7   core of unsecured creditors are the same in both Cases, and they should proceed together.

  8           Joint administration will not result in any prejudice to the Debtors’ creditors or other

  9   parties-in-interest.   Instead, joint administration serves the best interest of these Debtors’

 10   bankruptcy estates because the issues related to each case are so deeply intertwined with issues

 11   related to Ardent and the City. Each Debtor purportedly holds litigation claims against the City.

 12   Having one Judge address issues related to these purported claims will be more efficient and

 13   eliminate the risk of inconsistent rulings.

 14           Moreover, nearly all of the motions, hearings, and orders in the Cases will involve the

 15   same parties and will affect all of the Debtors. As a recent example, Mr. Paradis refusal to

 16   testify regarding basic questions at both Debtors’ 341 meeting of creditors will likely result in

 17   separate disputes in the two Cases regarding the exact same issues.              Accordingly, joint

 18   administration will promote judicial economy and ease the burden and expense related to these

 19   cases proceeding separately.

 20           The Debtors have indicated that they will not support joint administration because Mr.

 21   Paradis’ case is a Subchapter V Chapter 11 and Ardent’s case is an ordinary Chapter 11, and

 22   purportedly Mr. Paradis’ case will move faster through the bankruptcy process than the Ardent

 23   case. Yet, Ardent is a non-operational entity and the only thing it has to do is propose a

 24   liquidating plan to pursue two alleged receivables against the City (that in reality have zero

 25   value). Certainly, Ardent is capable of filing a simple liquidating plan so that the Cases can

 26   move forward.

 27           The City requests that one file and one docket be maintained for both Cases;

 28   specifically, Case No. 2:20-bk-06722-PS, which is the lowest-numbered of both Cases.

     {00241727 2}
Case 2:20-bk-06722-PS                          -4-
                              Doc 30 Filed 07/13/20  Entered 07/13/20 18:20:41                Desc
                               Main Document     Page 4 of 9
  1   Because each of the Cases has been assigned to a different judge, the Debtors also respectfully

  2   request that Case No. 2:20-bk-06724-MCW be transferred to the Honorable Judge Paul Sala, to

  3   whom the lowest-numbered case has already been assigned.

  4            Finally, the City requests that the following consolidated form of caption be used for all

  5   pleadings and orders in these cases:

  6

  7   In re:                                            Chapter 11

  8   ARDENT CYBER SOLUTIONS, LLC fka  Case No. 2:20-bk-06722-PS
      AVENTADOR UTILITY SOLUTIONS LLC,
  9
                       Debtor.
 10
      PAUL OLIVA PARADIS,                               Case No. 2:20-bk-06724-MCW
 11
                       Debtor.
 12
      This filing applies to:
 13                                       [MOTION FOR ORDER AUTHORIZING
             ALL DEBTORS                 AND DIRECTING JOINT
 14          ARDENT CYBER SOLUTIONS, LLC ADMINISTRATION AND USE OF
              fka AVENTADOR UTILITY       CONSOLIDATED CAPTION]
 15           SOLUTIONS LLC
             PAUL OLIVA PARADIS
 16

 17            WHEREFORE, the City respectfully requests that this Court enter an order approving
 18   this Motion and granting the relief requested herein, and such other relief as is just and proper
 19   under the circumstances.
 20            DATED: July 13, 2020.
 21                                                 ALLEN BARNES & JONES, PLC
 22
                                                    /s/ MAJ #27311
 23                                                 Michael A. Jones
                                                    Cody D. Vandewerker
 24                                                 1850 N. Central Ave. Suite 1150
                                                    Phoenix, Arizona 85004
 25                                                 Attorneys for the City of Los Angeles
 26
 27   ///
 28   ///

     {00241727 2}
Case 2:20-bk-06722-PS                            -5-
                                Doc 30 Filed 07/13/20  Entered 07/13/20 18:20:41            Desc
                                 Main Document     Page 5 of 9
  1   E-FILED on July 13, 2020 with the
      U.S. Bankruptcy Court and copies served
  2   via ECF notice on all parties that have
      appeared in the case.
  3
      COPY mailed the same date via U.S. Mail to:
  4
      Office of the U.S. Trustee
  5   230 N. First Avenue, Suite 204
      Phoenix, AZ 85003-1706
  6
      COPY e-mailed the same date to:
  7
      Christopher J. Pattock
  8   United States Trustee
      230 N 1st Ave, Suite 204
  9   Phoenix, AZ 85003
      christopher.j.pattock@usdoj.gov
 10   U.S. Trustee

 11   Allan NewDelman
      Allan D NewDelman PC
 12   80 E. Columbus Ave.
      Phoenix, AZ 85012
 13   anewdelman@adnlaw.net
      Attorney for Debtor
 14
      Nicole M. Goodwin, Esq.
 15   Greenberg Traurig, LLP
      2375 E. Camelback Road, Ste. 700
 16   Phoenix, AZ 85016
      goodwinn@gtlaw.com
 17   Attorneys for CyberGym Control Ltd.

 18   James E. Cross
      Cross Law Firm, P.L.C.
 19   1850 N. Central Ave., Ste. 1150
      Phoenix, AZ 85004
 20   jcross@crosslawaz.com
      Subchapter V Trustee in Paradis’ Case
 21
      Edward Bernatavicius
 22   Office of the US Trustee
      230 N. 1st Ave., Ste. 204
 23   Phoenix, AZ 85003
      Edward.k.bernatavicius@usdoj.gov
 24   Attorneys for US Trustee in Paradis’ Case

 25   /s/ Misty Vasquez

 26
 27

 28

     {00241727 2}
Case 2:20-bk-06722-PS                       -6-
                           Doc 30 Filed 07/13/20  Entered 07/13/20 18:20:41   Desc
                            Main Document     Page 6 of 9
                        Exhibit A

Case 2:20-bk-06722-PS   Doc 30 Filed 07/13/20 Entered 07/13/20 18:20:41   Desc
                         Main Document    Page 7 of 9
  1

  2

  3

  4

  5

  6

  7

  8                              UNITED STATES BANKRUPTCY COURT

  9                                         DISTRICT OF ARIZONA

 10   In re:                                             Chapter 11

 11   ARDENT CYBER SOLUTIONS, LLC fka                    Case No. 2:20-bk-06722-PS
      AVENTADOR UTILITY SOLUTIONS
 12   LLC,                                               ORDER GRANTING MOTION FOR
                                                         ACCELERATED HEARING REGARDING
 13                   Debtor.                            MOTION FOR JOINT ADMINISTRATION
                                                         AND USE OF CONSOLIDATED CAPTION
 14
                                                           Re: Ardent Cyber Solutions, LLC fka
 15                                                            Aventador Utility Solutions, LLC
                                                               Case No. 2:20-bk-06722-PS
 16
                                                                 Paul Oliva Paradis
 17                                                              Case No. 2:20-bk-06724-MCW
 18            This matter having come before the Court pursuant to City of Los Angeles, including by
 19   and through its Department of Water and Power’s (collectively, the “City”) Motion for
 20   Accelerated Hearing Regarding Motion for Joint Administration and Use of Consolidated
 21   Caption (“Motion for Accelerated Hearing”) [ECF No. _____]1 and good cause appearing,
 22            IT IS HEREBY ORDERED granting the Motion for Accelerated Hearing;
 23            IT IS FURTHER ORDERED setting an accelerated telephonic hearing on the City’s
 24   Motion for Joint Administration and Use of Consolidated Caption (“Motion for Joint
 25   Administration”) [ECF No. ____] on July ____, 2020 at ___________. Pursuant to General
 26   Orders 20-3 and 20-4 regarding COVID-19 (reducing exposure to coronavirus), interested
 27

 28   1
       All Capitalized terms not defined herein shall have the meaning provided for by the Motion for Accelerated
      Hearing.
     {00242149 2}
Case 2:20-bk-06722-PS         Doc 30 Filed 07/13/20 Entered 07/13/20 18:20:41                      Desc
                               Main Document    Page 8 of 9
  1   parties are to appear by telephone by calling (877) 402-9757, Access Code 4376956, several

  2   minutes before the hearing.

  3           IT IS FURTHER ORDERED that any objection to the Motion for Joint

  4   Administration must be filed by July ____, 2020 and served upon the Debtors, City, the U.S.

  5   Trustee, and the Sub-Chapter V Trustee overseeing Paradis’ bankruptcy case.

  6           IT IS FURTHER ORDERED that the City shall immediately serve a copy of this

  7   Order and the Motion for Joint Administration upon all creditors and parties-in-interest, and file

  8   a certificate of service thereof.

  9                                       SIGNED AND DATED ABOVE

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

     {00242149 2}
Case 2:20-bk-06722-PS                          -2-
                              Doc 30 Filed 07/13/20  Entered 07/13/20 18:20:41             Desc
                               Main Document     Page 9 of 9
